Mr. Justice Elliott
delivered the opinion of the court.
This cause was submitted ex parte upon the brief and argument of counsel for plaintiff. This court has uniformly held *557that a municipal corporation is entitled to have judgments in this class of cases reviewed by writ of error. City of Greeley v. Hamman, 12 Colo. 94; City of Durango v. Reinsberg, 16 Colo. 327.
The evidence clearly shows that defendant violated the terms of the ordinance. The only question, therefore, necessary to be considered is : Was the ordinance valid ?
The following provisions of the Towns and Cities Act are relied on to sustain the validity of the ordinance, Gen. Statutes, 1883, § 3312:
“ The city council and board of trustees in towns shall have the following powers:
********
“ Fourteenth — To license, tax and regulate hackmen, omnibus drivers, carters, cabmen, porters, expressmen, and all others pursuing like occupations, and to prescribe the compensation.
“ Fifteenth — To license, regulate, tax and restrain runners for stages, cars, public houses, or other things or persons. ********
“ Thirty-sixth — To regulate the police of the city or town, and pass and enforce all necessary police ordinances. ********
“Sixty-sixth — To pass all ordinances, rules, and make all regulations proper or necessary to carry into effect the powers granted to cities or towns, with such fines and penalties as the council or board of trustees shall deem proper; Provided, no fine or penaltjr shall exceed three hundred (300) dollars, and no imprisonment shall exceed ninety days for one offense.” See, also, 2 Mills’ An. Stats., p. 2258, et seq.
The ordinance in question is not to be construed as giving a railroad company the right to exclude from its depot grounds or premises any person lawfully engaged in serving the traveling public, either with or without vehicles. Such persons are entitled to access to the depot platform or station house under reasonable regulations, provided they conduct themselves and pursue their vocations in a peaceable and orderly *558manner. The ordinance is to he construed as a regulation to promote the convenience of the traveling public, and to prevent disorder at railway stations, and not as an ordinance conferring upon railroad companies the power to grant to certain runners, drivers, haekmen, or expressmen, exclusive rights and privileges, and thus unjustly discriminate between persons engaged in such occupations. From the evidence introduced it would seem that this was the construction placed upon the ordinance by the employees of the railroad company, as well as by the different officers of the city. Thus construed, we see no reason why the ordinance should not have been enforced. Cole v. Rowen, 88 Mich. 219; McConnell v. Pedigo, 18 S. W. Rep. (Ky.) 15; Montana Un. Ry. Co. v. Langlois et al., (Mont.) 24 Pac. Rep. 209; Cravens v. Rodgers, 14 S. W. Rep. (Mo.) 106; Keilkopf v. City of Denver, ante, 325; Horr & Bemis on Ordinances, § 128 et seq.; also, § 188 et seq.
The evidence shows that no place had been allotted by the station agent to defendant, because he had never applied for a place for his hack; that defendant insisted upon occupying aplace which had been assigned to other parties; and for aught that appears in this record, there were other convenient places upon the depot grounds which defendant could have secured for the purpose of conducting his business. If it had been shown that the station agent had refused to allot space to defendant, or had acted unfairly or unreasonably in the matter of allotting space, so as to give unfair advantage to others to the manifest detriment of defendant, a different case would be presented. But upon the record before us there seems to be no reason for defendant’s refusal to comply with the ordinance.
The judgment of the county court is accordingly reversed, and the cause remanded.

Reversed.